WALLACE, JUDGE:
Claimant filed this claim against the respondent for damage sustained by his automobile after striking a pothole as he approached the Montgomery Bridge in Montgomery, West Virginia.
On Friday, February 20, 1981, at approximately 6:15 p.m., the claimant was driving his 1977 Ford Granada westerly on U.S. Route 60 at approximately 20 to 25 miles per hour. It *6was raining. He turned off U.S. Route 60 onto the approach to the bridge over the river to Montgomery, and his automobile struck a large pothole in the pavement, bursting a tire and damaging a rim and hubcap.
The claimant testified that he travelled this bridge three to four times a week; that he knew the hole was there; that the hole had been patched by the respondent on prior occasions; and that he had made no complaints to the respondent. Claimant’s insurance company paid for the rim and the hubcap. His remaining damage is for a tire, alignment, and balancing in the amount of $129.39.
In the course of the hearing, it developed that the automobile was titled in the name of the claimant and his wife, Carolyn Ann Hannigan. The Court, on its own motion, amended the claim to include Carolyn Ann Hannigan as an additional claimant.
The State neither insures nor guarantees the safety of motorists travelling on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be held liable for damages caused by road defects of this type, the claimant must prove that the respondent had actual or constructive knowledge of the existence of the defect and a reasonable amount of time to take suitable corrective action. Davis vs. Department of Highways, 11 Ct.Cl. 150 (1977). Since the claimant did not meet that burden of proof, this claim must be denied.
Claim disallowed.